Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                January 26, 2022

The Court of Appeals hereby passes the following order:

A21A1465. MELVIN ROSS EURE, III v. JULIE GREENLEE et al.

      Having fully considered the record and briefs of the parties, this discretionary
appeal is hereby dismissed as improvidently granted.

                                       Court of Appeals of the State of Georgia
                                              Clerk’s Office, Atlanta,____________________
                                                                        01/26/2022
                                              I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                               Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                      , Clerk.